DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (US 2015/0161329 A1) in view of Balasubramanian (WO 2013075127 A1). 
Regarding claim 1
Mabotuwana discloses 
A medical imaging method ([0008]—[0015]) for enabling magnetic resonance imaging of a subject using a set of representative parameters of imaging protocols ([0014]—[0015]), the method comprising: 
receiving information related to the subject for a specific clinical question ([0024] & [0006]—[0008], “clinical questions” may be clinical findings, treatments, diseases or symptoms); 


wherein the imaging protocol ([0004]—[0006]) includes at least part of the set of imaging parameters and associated values ([0006]—[0010] & [0020]—[0027], the protocols include “scan protocols”—scanner settings);                                                                   
providing the imaging protocol ([0006]—[0010]). 
Mabotuwana does not explicitly teach 
“using a predefined machine learning model for suggesting at least one imaging protocol for the received information for said specific clinical question.” 
Balasubramanian, however, teaches 
using a predefined ([0020], attribute fields are pre-defined—information about the patient) machine learning model ([0086]) for suggesting at least one imaging protocol for the received information for said specific clinical question ([0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “machine learning driven imaging protocol” as taught by Balasubramanian in the method of  Motswana.
The justification for this modification would be to map the imaging protocol to the specific medical condition of the patient so as to achieve best possible SNR and diagnostic image ([0013], Balasubramanian).
Regarding claim 9

Mabotuwana in view of Balasubramanian teach the method of claim 1, 
Mabotuwana applied to claim 9 further teaches 
wherein the subject related information comprises a description of the subject and/or clinical use case of the subject ([0013]—[0018], the information is about the health/clinical state of the patient). 
Regarding claim 10
Mabotuwana in view of Balasubramanian teach the method of claim 1, 
Although strongly implied, Mabotuwana in view of Balasubramanian do not explicitly teach 
Balasubramanian applied to claim 10 further teaches 
wherein the suggesting comprises predicting the imaging protocol using the subject information ([0027], the suggested protocol is based on—“predicted”—based on the information of the subject patient from the client). 
Regarding claim 12
Mabotuwana in view of Balasubramanian teach machine executable instructions that cause the processor to perform the method of claim 1. 
Mabotuwana applied to claim 12 further teaches 
A computer program product comprising machine |executable instructions stored on a non-transitory computer readable medium for execution by a processor 


([0013], the set of instructions stored on a non-transitory medium is a “computer program product” by definition).
Regarding claim 13
Mabotuwana discloses 
A medical analysis system ([0001]—[0002]) comprising: 
a memory containing machine executable instructions ([0013]);                           and 
a processor ([0013] & [0028])
-for controlling the medical analysis system ([0027]), 
wherein execution of the machine executable instructions causes the medical imaging system to ([0013]): 
receive information related for a specific clinical question to a subject ([0024] & [0006]—[0008], “clinical questions” may be clinical findings, treatments, diseases or symptoms); 
wherein the imaging protocol ([0004]—[0006]) includes at least part of the set of parameters and associated values ([0006]—[0010] & [0020]—[0027], the protocols include “scan protocols”—scanner settings); 
- provide the imaging protocol ([0006]—[0010]). 
Mabotuwana does not explicitly teach 


 “use a predefined machine learning model for suggesting at least one imaging protocol for the received information for said specific clinical question.” 
Balasubramanian, however, teaches 
using a predefined ([0020], attribute fields are pre-defined—information about the patient) machine learning model ([0086]) for suggesting at least one imaging protocol for the received information for said specific clinical question ([0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “machine learning 
driven imaging protocol” as taught by Balasubramanian in the method of  Mabotuwana.
The justification for this modification would be to map the imaging protocol to the specific medical condition of the patient so as to achieve best possible SNR and diagnostic image ([0013], Balasubramanian).
Regarding claim 15
Mabotuwana in view of Balasubramanian teach a MRI system comprising the medical analysis system of claim 13, 
Mabotuwana applied to claim 15 further teaches 



the MRI system being configured for acquiring image data using an imaging protocol provided by the medical analysis system ([0006], a digital list is provided of all scan protocols).
Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (US 2015/0161329 A1) in view of Balasubramanian (WO 2013075127 A1) in view of Allmendinger (DE 102016209032 B3).  
Regarding claim 2
Mabotuwana in view of Balasubramanian teach the method of claim 1, 
Mabotuwana in view of Balasubramanian do not explicitly teach 
“further comprising: 
receiving a training set indicative of imaging protocols in association with respective subject information; and 
training a predefined machine learning algorithm using the training set, thereby generating the machine learning model”.
Allmendinger, however, teaches 
receiving a training set indicative of imaging protocols in association with respective subject information (Description ¶ 16); and 
training a predefined machine learning algorithm using the training set, thereby generating the machine learning model (Description ¶ 38). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “training set with the machine learning algorithm” as taught by Allmendinger in the method of  Motswana in view of Balasubramanian.
The justification for this modification would be to make fine adjustments to the scan protocol that require a complicated mathematical model.  These fine adjustments increase the quality of the MRI image and, hence, its diagnostic value (Description, ¶ 4). 
Regarding claim 4
Mabotuwana in view of Balasubramanian in view of Allmendinger teach the method of claim 2, 
Allmendinger applied to claim 4 further teaches 
the training set comprising simulation data that is obtained from a simulation of magnetic resonance imaging of subjects (Claim 3 & Description ¶ 47).                             
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (US 2015/0161329 A1) in view of Balasubramanian (WO 2013075127 A1) in view of Allmendinger (DE 102016209032 B3) in view of Volovich et al. (US 2015/0089523 A1).
Regarding claim 3


Mabotuwana in view of Balasubramanian in view of Allmendinger teach the method of claim 2, 
Balasubramanian applied to claim 3 further teaches 
further comprising generating the training set comprising collecting data from at least one data source, and extracting from the collected data the imaging protocols and associated subject information ([0002]—[0003] & [0012]),           
Mabotuwana in view of Balasubramanian in view of Allmendinger do not explicitly teach                    
“wherein the data source comprises at least one of log files of MRI systems and user reports indicative of imaging protocols and subjects imaged using said imaging protocols”.  
Volovich, however, teaches 
wherein the data source comprises at least one of log files of MRI systems and user reports ([0020] & [0016] & ][0052]) indicative of imaging protocols and subjects imaged using said imaging protocols (claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “MRI system 
receiving log files” as taught by Volovich in the system of  Mabotuwana in view of Balasubramanian.


The justification for this modification would be to load patient information more quickly into the MRI machine and to match the protocol to the specific patient’s needs or particular disease.  
Claims 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (US 2015/0161329 A1) in view of Balasubramanian (WO 2013075127 A1) in view of Allmendinger (DE 102016209032 B3) in view of Gorodnitsky (EP 1522933 A2).   
Regarding claim 5
Mabotuwana in view of Balasubramanian in view of Allmendinger teach the method of claim 2, 
Although very strongly implied, Mabotuwana in view of Balasubramanian in view of Allmendinger do not explicitly teach 
“further comprising repeating the suggesting step for other received subject information, and 
updating the training set using the suggested imaging protocols and the received subject information and repeating the training of the machine learning algorithm using the updated training set”.
Gorodnitsky, however, teaches  



further comprising repeating the suggesting step for other received subject information (Detailed Description Of Illustrative Embodiments ¶ 23—24),                        and 
updating the training set using the suggested imaging protocols and the received subject information and repeating the training of the machine learning algorithm using the updated training set (Detailed Description Of Illustrative Embodiments ¶ 23—24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “updated training set” 
as taught by Gorodnitsky in the method of  Mabotuwana in view of Balasubramanian in view of Allmendinger.
The justification for this modification would be to match query to a given task using the most up-to-date data (57, Gorodnitsky). 
Regarding claim 8
Mabotuwana in view of Balasubramanian teach the method of claim 1, 
Mabotuwana in view of Balasubramanian do not explicitly teach
“further comprising determining the difference between the provided imaging protocol and a predefined reference imaging protocol of a protocol database, and updating the protocol database based on the determined difference”.
Gorodnitsky, however, teaches  

further comprising determining the difference between the provided imaging protocol and a predefined reference imaging protocol of a protocol database, and updating the protocol database based on the determined difference (Detailed Description Of Illustrative Embodiments ¶ 23—24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “updated training set” 
as taught by Gorodnitsky in the method of  Mabotuwana in view of Balasubramanian in view of Allmendinger.
The justification for this modification would be to match query to a given task using the most up-to-date data (57, Gorodnitsky). 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (US 2015/0161329 A1) in view of Balasubramanian (WO 2013075127 A1) in view of Allmendinger (DE 102016209032 B3) in view of Chen (CN 103533343 B).   
Regarding claim 6
Mabotuwana in view of Balasubramanian in view of Allmendinger teach the 
method of claim 2. 
Althought strongly implied, Mabotuwana in view of Balasubramanian in view of Allmendinger do not explicitly teach 


“wherein each imaging protocol of the training set is associated with a quality score indicative of the quality of images that can be obtained from an imaging using the each imaging protocol, wherein the training set comprises the quality scores”. 
However, Chen teaches 
wherein each imaging protocol of the training set is associated with a quality score indicative of the quality of images that can be obtained from an imaging 
using the each imaging protocol, wherein the training set comprises the quality scores (Preferred Embodiment, [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “quality score image assessment” as taught by Chen in the method of Mabotuwana in view of Balasubramanian in view of Allmendinger.
The justification for this modification would be to able to test image quality after these images have been transmitted through a network or compressed ([0002], Chen). 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (US 2015/0161329 A1) in view of Balasubramanian (WO 



2013075127 A1) in view of Allmendinger (DE 102016209032 B3) in view of Chen (CN 103533343 B) in view of Martin (CN 101204326 B).                                     
Regarding claim 7
Mabotuwana in view of Balasubramanian in view of Allmendinger in view of Chen teach the method of claim 6. 
Chen applied to claim 7 further discloses 
wherein the quality score comprises ([0001]—[0007]) at least one of: 
Mabotuwana in view of Balasubramanian in view of Allmendinger in view of Chen do not explicitly teach 
“image quality of the obtainable images, the number of user interventions when using the imaging protocol, number of MR repeat scans when using the imaging protocol, delays and idle times and their distribution when using the imaging protocol.”
Martin, however, teaches 
image quality of the obtainable images, the number of user interventions when using the imaging protocol, number of MR repeat scans when using the imaging protocol, delays ([0007]) and idle times ([0007]) and their distribution when using the imaging protocol ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “user intervention with 

delays and idle times” as taught by Martin in the method of  Mabotuwana in view of Balasubramanian in view of Allmendinger in view of Chen.
The justification for this modification would be to optimize the measurement protocol for a specific area that is afflicted with a specific pathology ([0007], Martin). 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (US 2015/0161329 A1) in view of Balasubramanian (WO 2013075127 A1) in view of Chen (CN 103533343 B).   
Regarding claim 11
Mabotuwana in view of Balasubramanian teach the method of claim 1, 
Mabotuwana applied to claim 11 further teaches 
further comprising receiving a set of imaging parameters ([0014]—[0015]), the suggesting comprising: 
Mabotuwana in view of Balasubramanian do not explicitly teach 
“predicting a quality score for the received set of imaging parameters and the subject information, wherein the suggested parameters of the imaging protocol are the received set of parameters if the predicted quality score is higher than a predefined threshold; or 



adjusting the received set of parameters if the predicted quality score is smaller than the predefined threshold, wherein the suggested parameters of the imaging protocol are the adjusted parameters”.
Chen, however, 
 predicting a quality score for the received set of imaging parameters and the subject information ([0001]—[0007]), 
wherein the suggested parameters of the imaging protocol are the received set of parameters if the predicted quality score is higher than a predefined threshold ([0082], the predicted test set is the pre-defined threshold); or 
adjusting the received set of parameters if the predicted quality score is smaller than the predefined threshold, wherein the suggested parameters of the imaging protocol are the adjusted parameters ([0082]—[0085], image blocks are then processed and filtered).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “quality score image assessment” as taught by Chen in the method of Motswana in view of Balasubramanian.
The justification for this modification would be to able to test image quality after these images have been transmitted through a network or compressed ([0002], Chen). 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (US 2015/0161329 A1) in view of Balasubramanian (WO 2013075127 A1) in view of Volovich et al. (US 2015/0089523 A1).
Regarding claim 14
Mabotuwana in view of Balasubramanian teach the medical analysis system of claim 13, 
Although strongly implied, Mabotuwana in view of Balasubramanian do not explicitly teach 
“being configured to connect to multiple MRI systems and to receive log files of the MRI systems”.
Volovich, however, teaches 
being configured to connect to multiple MRI systems and to receive log files of the MRI systems (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple MRI system 
receiving log files” as taught by Volovich in the system of  Mabotuwana in view of Balasubramanian.
The justification for this modification would be to share data bases between multiple MRI machines. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852